DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment and response, submitted June 8, 2022, has been reviewed by the examiner and entered of record in the file.  
Claims 1 and 23 are amended, and claims 20 and 26 are cancelled.
3.	Claims 1, 4-19, 21-23, 25 and 27-33 are present in this application.

Status of the Claims
4. 	Claims 8, 11-14, 17-19, 30 and 31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being nonelected, there being no allowable generic or linking claim.   
5.	In view of Applicant’s amendatory changes to claims 1 and 23, the scope of the invention of the elected subject matter is limited to the following:
A method of reducing cognitive impairment in a subject comprising orally administering the combination of valine, leucine, and isoleucine to said subject, wherein the cognitive impairment is an episodic memory deficiency associated with a traumatic brain injury, and no additional agents or ingredients are administered. 
6. 	Claims 1, 4-7, 9, 10, 15, 16, 21-23, 25, 27-29, 32 and 33 are under examination and are the subject of this office action.
7.	The remaining non-elected subject matter that falls outside the scope of the independent invention remains withdrawn from consideration as directed to non-elected species.

Information Disclosure Statement
8.	The information disclosure statement (IDS) submitted on June 8, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 102
9.	Claims 1, 4-7, 9, 10, 15, 16, 21-23, 25, 27-29 and 32-33 were previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen, WO 2014/172341 A1, as evidenced by Wright et al, J. Head Trauma Rehabil: 2011.
	Upon further consideration of the amendment to incorporate the subject matter of claim 20 into claim 1, and the subject matter of claim 26 into claim 23, the previous anticipation rejection is withdrawn.
 
Previous Claim Rejections - 35 USC § 103
10.	Claims 20 and 26 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cohen, WO 2014/172341 A1, in view of Russell et al, J Clin Neuropsychol 2011.
	In view of the cancellation of claims 20 and 26, the previous obviousness rejection is withdrawn.

New Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 4-7, 9, 10, 15, 16, 21-23, 25, 27-29 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, WO 2014/172341 A1, in view of Russell et al, J Clin Neuropsychol 2011 and Henke et al., Journal of Cognitive Neuroscience 1999.
	Amended claim 1 is directed to a method of reducing cognitive impairment in a subject, wherein said impairment is a deficiency in episodic memory encoding, comprising orally administering (claim 9) to a subject at least one branched chain amino acid (more specifically the combination of valine, leucine, and isoleucine (claim 4)), in a composition with a pharmaceutically acceptable carrier (claim 5), wherein the impairment is associated with a brain injury (claim 6), more specifically a traumatic brain injury (claim 7).  
	 
	Claim 23 is directed to a method of reducing a memory deficiency caused by a brain injury in a subject, (more specifically a traumatic brain injury (claim 27) which is a mild traumatic brain injury (claim 28)), comprising administering valine, leucine, and isoleucine to said subject, wherein said memory deficiency is a deficiency in episodic encoding. 
	 
	Cohen specifically teaches treating/ reducing cognitive impairment associated with traumatic brain injury (TBI) in a subject using “[a] widely-accepted, commonly used mouse model of mild TBI…the lateral fluid percussion injury (FPI) model… [which] model provides a highly-reproducible, closed head injury that recapitulates many key features of human TBI including memory deficits…” [emphasis added] (see Example 3, page 22, lines 7-11). Cohen teaches the administration of branched chain amino acids (BCAA) in said mouse model, “BCAA intervention ameliorates injury-induced sleep disturbances, thereby identifying a therapy for the cognitive…sequelae from mild TBI,” [emphasis added] (see page 23, lines 10-12), comprising orally administering the BCAAs valine, leucine and isoleucine, via water bottle, at a concentration of 100 mM each (please see page 25, lines 1-4). 
	As such, Cohen teaches a method of reducing cognitive impairment associated with traumatic brain injury (TBI) in a subject (specifically a memory impairment associated with TBI), wherein the memory impairment is characterized by encoding deficits, comprising administering the branched chain amino acids (BCAA) valine, leucine and isoleucine to said subject, but does not teach wherein said memory impairment is an episodic deficiency.
	Yet, Russell et al teach that the “diffuse and complex nature of [traumatic brain injury] TBI may result in multiple areas of cognitive deficit,” [emphasis added] (page 1, second paragraph), and that decline in episodic memory is a hallmark feature of TBI, i.e., “[o]ne specific type of cognitive ability known to be compromised after TBI is episodic memory,” [emphasis added] (page 1, first paragraph).
	Henke et al. teach that the hippocampal formation is crucial for encoding and consolidating new information into declarative memory, in particular episodic memory, i.e., “the human hippocampal formation subserves episodic memory to a greater extent than semantic memory,” such that “one would expect a person who sustains sudden bilateral hippocampal damage to exhibit a distinctive pattern of episodic memory loss.”
	Thus, one of ordinary skill in the art would be motivated to administer the BCAAs valine, leucine and isoleucine in order to reduce a deficiency in episodic encoding following a TBI in subject in need thereof. By virtue of administering the BCAAs valine, leucine and isoleucine, Cohen, Russell et al. and Henke teach the utility of the reduction of a deficiency in episodic encoding in a subject in need thereof.
	The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, reducing the deficiency in episodic encoding is considered a latent property of the administration of the BCAAs for the treatment of cognitive impairment as taught by Cohen, and Applicant’s alleged unexpected result of the administration of the recited BCAAs does not confer patentability. One of ordinary skill in the art would immediately recognize that the instantly recited BCAA compound exhibits the activity suggested by Cohen and would be motivated to use the invention as claimed in the reduction of a deficiency of episodic encoding, with a reasonable expectation of success.  
	As such, claims 1, 4-7, 9, 23, 27 and 28 are prima facie obvious.

	Claim 10 is drawn to claim 1 and limits wherein said impairment is a deficiency in spatial memory.  Claim 25 is drawn to claim 23 and limits wherein said memory deficiency is a spatial memory deficiency. 
	Henke et al. teach that hippocampal function is integral to spatial memory, i.e., “the hippocampal formation is not only involved in spatial memory, but that it is indispensable for spatial learning and memory,” (page 690, left column, first full paragraph). Thus, a subject suffering from a TBI with damage to the hippocampal formation meets the criteria of a subject suffering from a deficiency in spatial memory.
	As such, claims 10 and 25 are prima facie obvious.

	Claim 15 is drawn to claim 1, and limits wherein the branched chain amino acids are administered for at least 10 consecutive days.  Claim 29 is drawn to claim 23, wherein the branched chain amino acids are administered for at least 10 consecutive days.
	Cohen additionally teaches administration of BCAA for a duration of 10 consecutive days in Example 1 (pages 18-20): “[i]t is necessary for animals to continually receive the diet for at least 10 days in order to show performance similar to sham animals” (see the last sentence on page 20 as well as Table 1 on the same page). 
	As such, claims 15 and 29 are prima facie obvious.

	Claim 16 is drawn to claim 1, and limits wherein the method comprises administering at least about 60 g of valine, leucine and isoleucine per day.
	Cohen additionally teaches that the animals were fed 60g of BCAA per day (see page 19, lines 3-4).  
	As such, claim 16 is prima facie obvious.

	Claim 21 is drawn to claim 1, and limits wherein the method comprises administering valine, leucine and 	isoleucine at a ratio of 1:1:1. Claim 22 is drawn to claim 1, and limits wherein the method comprises administering a composition comprising about 10 mg/ml to about 20 mg/ml of each of valine, leucine and isoleucine.
Claim 32 is drawn to claim 23, and limits wherein the valine, leucine and isoleucine are administered at a ratio of about 1:1:1. Claim 33 is drawn to claim 23, and limits wherein the method comprises administering a composition comprising about 10 mg/ml to about 20 mg/ml of each of valine, leucine and isoleucine.
	Cohen teaches administration of leucine, isoleucine and valine at a concentration of 100 mM each (page 25 at lines 33-34), which is a ratio of 1:1:1, and equivalent to 11.715 mg/ml valine, 13.1117 mg/ml leucine and 13.117 mg/ml isoleucine, which is within the scope of “about 10 mg/ml to about 20 mg/ml of each of valine, leucine and isoleucine,” as required by claims 22 and 33.
	As such, claims 21, 22, 32 and 33 are prima facie obvious.

Response to Arguments
13.	Applicant traverses the previous obviousness rejection of claims 20 and 26 (now incorporated into claims 1 and 23, respectively), and argues the following points:
  	Applicant argues that the processes of forming & retrieving memories are complex, involving different types of memory as well as different phases of the memory process. Applicant amends the claims to recite that the deficiency is in episodic memory encoding. Episodic memories can be generally described as a memory of a past event, i.e., a memory of an experience at a particular time and place. Applicant contends that episodic memory differs from other memories such as 1) semantic memory, which is general information such as names and facts; 2) working memory, which is a cognitive system that allows for temporary storage and retrieval of information; and 3) procedural memory, which is remembering how to perform certain tasks or motor skills. 
	Applicant argues that each of these categories or types of memories involves different regions of the brain, and in addition to the different categories of memory, the present application also teaches that there are three different phases - encoding, maintenance, and retrieval. With the different types of memory, the different phases occur in different regions of the brain, referencing Wright et al. who teach that the different phases occur in different regions of the brain for verbal memory. Specifically, Wright et al. state that verbal memories are encoded in the "left lateral prefrontal cortex (PFC) and left medial-temporal lobe (MTL)," consolidated "primarily [in] the hippocampus," and retrieval is "primarily under the control of the right PFC" (page 182). 
	The critical role of the prefrontal cortex in encoding episodic memory has been established. For example, Galli et al. (Biological Psychology (2017) 125:36-44) state that the left ventrolateral prefrontal cortex (VLPFC) "plays a critical role in the formation of new episodic memories" (page 18). Further, Balardin et al. (Front. Aging Neurosci. (2015) 7:147) teach that subjects with mild cognitive impairment have a defective response in the ventromedial prefrontal cortex and the right superior frontal gyrus during episodic memory encoding compared to normal subjects (Abstract). 
	Applicant allege that in view of the foregoing, it is clear that the regions of the brain involved in the memory process vary depending not only on the type of memory but also the phase of memory process being utilized. Cohen teaches that "TBI often causes enduring disabilities including emotional alterations, cognitive impairment and memory dysfunction. These functional deficits result from changes in hippocampal network excitability" (page 1, lines 23-26). Cohen also teaches at page 5: 
Studies in mice have demonstrated that the hippocampus, a brain structure involved in learning and memory and often injured in concussion, has reduced levels of the three branched chain amino acids (BCAAs) valine, isoleucine and leucine after traumatic brain injury. Dietary administration of BCAAs restored the concentrations of these amino acids in the injured hippocampus, and restored cognitive function to levels not significantly different to non-injured animals. 
In summary, Applicant argues that Cohen teaches that traumatic brain injury results in injury to the hippocampus including decreased excitatory activity and that BCAA therapy can restore the excitatory activity within the hippocampus. 
	Russell et al. studied neural activity in the brain of controls and traumatic brain injury patients using fMRI. wherein Russell et al. concluded that "the group of individuals with traumatic brain injury exhibited increased activation" (Abstract). Russell et al. state that subjects with traumatic brain injury "activate more areas than controls, and that the active areas tend to be distributed between the two hemispheres and include more posterior clusters" (page 9). Applicant alleges that no changes in neural activation in the hippocampus were reported. 
	Applicant draws the following conclusions: 
	1) Cohen teaches that "BCAA therapy restores network excitability and hippocampal-dependent cognitive deficits." Cohen do not reference episodic encoding. 
	2) Russell et al. studied episodic memory encoding and recognition after traumatic brain injury and reported that neural activation occurs in various areas of the brain after traumatic brain injury. However, Russell et al. do not report any change in neural activity within the hippocampus after traumatic brain injury during episodic memory encoding. 
	3) Wright et al. state that verbal memories are encoded in the "left lateral prefrontal cortex (PFC) and left medial- temporal lobe (MTL)." 
	4) At the time of the instant invention, it was well known that prefrontal cortex plays an important role in encoding episodic memory (e.g., Balardin et al. or Galli et al.). 

	Applicant contends that only Cohen teaches that BCAA therapy restores hippocampal-dependent cognitive deficits. Applicant argues that the other references cited by the Examiner indicate that regions other than the hippocampus are involved in episodic memory encoding, e.g., Russell et al. failed to report changes to neural activity in the hippocampus during episodic memory encoding after traumatic brain injury. Moreover, Wright et al. and other references provided herewith highlight the importance of the prefrontal cortex in the encoding process. 
	Applicant alleges that since Cohen teaches that the BCAA therapy corrects network excitability in the hippocampus, but the other references point to other regions of the brain the skilled artisan would have neither the motivation nor expectation of success in employing the BCAA therapy for reducing a deficiency in episodic memory encoding. The combined disclosure of the cited references fails to teach or suggest that deficiencies in memory encoding can be reversed or corrected through the administration of branched chain amino acids, as instantly claimed. 
	Applicant argues that in contrast to the above, the instant application demonstrates in Example 4 that traumatic brain injury disproportionately affects episodic memory encoding (see, e.g., page 53) and that the administration of branched chain amino acid therapy reverses the negative effects (see, e.g., page 54). Applicant submits that the present application has demonstrated unexpectedly superior results which could not be predicted from the references cited.

14.	Applicant's arguments have been fully considered but they are not persuasive. 
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cohen teaches that traumatic brain injury results in injury to the hippocampus including decreased excitatory activity, and that BCAA therapy can restore the excitatory activity within the hippocampus. Henke et al. disclose that the hippocampus is integral to episodic memory retrieval, such that damage to the hippocampal formation would result in a deficiency in episodic encoding. Russell et al. teach that a decline/ deficiency in episodic memory is a result of TBI. The fact that Russell et al. do not report deficiencies in the hippocampus in the context of memory encoding after TBI does not imply that injuries to the hippocampus did not occur, as evidenced by Henke et al.  Thus one of skill in the art would reasonably expect that administering BCAA therapy to a subject suffering from a TBI would mitigate damage to the hippocampus, and in turn, reverse a deficiency in episodic encoding.

	Regarding Example 4 of the instant Specification, it is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness. In re Albrecht, 514 F.2d 1389 (CCPA 1975). In the instant case, Applicant has provided evidence of the unexpected result of the administration of BCAA therapy for reducing the deficiency in episodic encoding following TBI (Example 4). However, although the evidence establishes unexpected results, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support” (In re Clemens, 622 F.2d 1029 (CCPA 1980)). Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the addition of 2% of an ingredient did not evidence unexpected results for the entire claimed range of about 1-3% of the ingredient. Rather, the nonobviousness of a broader range or genus can only be established by evidence based on unexpected results of a narrower range or genus when one of ordinary skill in the art would be able to determine a trend in the exemplified data allowing said artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48 (CCPA 1979). In the instant case, the claims are not drafted commensurate in scope with the unexpected results to overcome the prima facie case of obviousness.
	According to MPEP 716.02(d), the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
The previous claim amendments of June 8, 2022 don’t capture Applicant’s alleged unexpected results of the administration of leucine, isoleucine and valine to a subject in need thereof (a subject suffering from a TBI); thus the examiner recommends inserting criticality from Example 4 into the claims, e.g., incorporating the limitations of claims 4, 6 and 16 into claim 1, and the limitations of claims 27 and 33 into claim 23.

Conclusion
15.	In conclusion, claims 1, 4-19, 21-23, 25 and 27-33 are present in this application, and claims 8, 11-14, 17-19, 30 and 31 are withdrawn from further consideration as being directed to nonelected subject matter.  Subject matter other than the scope of the invention of the elected subject matter (please see paragraphs 5-6 above) are also withdrawn from consideration.   Claims 1, 4-7, 9, 10, 15, 16, 21-23, 25, 27-29 and 32-33 are rejected.  No claim is presently allowable.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L COPPINS/Examiner, Art Unit 1628           

/CRAIG D RICCI/Primary Examiner, Art Unit 1611